Case: 12-41143       Document: 00512326729           Page: 1    Date Filed: 07/31/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                              FILED
                                                                             July 31, 2013
                                     No. 12-41143
                                   Summary Calendar                          Lyle W. Cayce
                                                                                  Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

COSME REJINALDO GONZALEZ, also known as Luis, also known as Pancho,
also known as Francisco, also known as El Gorroso, also known as Mike Jones,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:07-CR-42-9


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Cosme Rejinaldo Gonzalez has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Gonzalez has not filed a response, but we have received his pro se
request for a stay; a stay is not warranted in this case. We have reviewed


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 12-41143    Document: 00512326729    Page: 2   Date Filed: 07/31/2013

                                No. 12-41143

counsel’s brief and the relevant portions of the record reflected therein. We
concur with counsel’s assessment that the appeal presents no nonfrivolous issue
for appellate review. Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2